15. Appointment of the Chairperson of the European Supervisory Authority (European Securities and Markets Authority)
(PL) Mr President, could you please give us the names of the people about whom we have been voting? I know it was a secret ballot, but we do not know for whom we have voted.
Can I just agree with you that, as I said, this is a rather perverse procedure. Mrs Bowles, can you help the House? Mr Sonik has quite reasonably asked for the names of the successful candidates for these positions. Are you able to give the House the names of these people who have been appointed, either now or in a few minutes' time?
author. - Mr President, I think it would be better if we circulated them later.
(Objections)
I think it is a fairly legitimate request. I can tell you that the chairpersons that you have confirmed - and I am grateful to you - and who will assume their duties, are: Mr Maijoor, from the Netherlands, who becomes Chairperson of the Markets Authority; Mr Bernardino, from Portugal, for the Insurance Supervisory Authority; and Mr Enria, from Italy, for the Banking Authority.